            Case 1:20-cv-01738-ABJ Document 1 Filed 06/25/20 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MARK A. COPANZZI,
 1719 Fletchers Drive
 Point of Rocks, MD 21777

        Plaintiff,

        v.
                                                           Civ. No. ______________________
 CHAD F. WOLF, ACTING SECRETARY,
 U.S. DEPARTMENT OF HOMELAND                               Jury Trial Demand
 SECURITY
 2707 Martin Luther King Jr. Ave., S.E.
 Washington, DC 20528-0525

 Service Agent:
    Office of General Counsel,
    United States Department
    of Homeland Security,
    Washington, DC 20528

            Defendant.



                             COMPLAINT AND JURY DEMAND

       COMES NOW, the Plaintiff, Mark A. Copanzzi, by and through counsel, Jay P. Holland

and the law firm of Joseph, Greenwald & Laake, P.A., and brings this Complaint seeking Judgment

against the U.S. Department of Homeland Security, United States Secret Service (“Defendant” or

“Agency”), pursuant to the Age Discrimination in Employment Act (“ADEA”), for employment

discrimination based upon age and retaliation for engaging in protected activity.

                                  JURISDICTION & VENUE

       1.       This Court has jurisdiction of Plaintiff’s claims herein pursuant to 28 U.S.C. §§

1331, 1343(a)(4).
              Case 1:20-cv-01738-ABJ Document 1 Filed 06/25/20 Page 2 of 12




         2.      Venue herein is proper under 28 U.S.C. § 1391 (b) and (c), and Defendant maintains

its principal office and employment records within this judicial district and within the jurisdictional

boundaries of the District of Columbia.

         3.      As alleged herein, all conditions precedent to the institution of this lawsuit have

been performed or have occurred.

                                             PARTIES

         4.      Plaintiff is a sixty-three (63) year old adult resident of the State of Maryland,

residing at 1719 Fletchers Drive, Point of Rocks, MD 21777, and a former Assistant Director

(“AD”) of Technical Development and Mission Support for the U.S. Secret Service (“Secret

Service”). Plaintiff was constructively removed from the Secret Service based upon his age, and

retaliated against for complaining about age discrimination.

         5.      Defendant is a federal law enforcement agency under the Department of Homeland

Security charged with conducting investigations and protecting the nation's leaders and past

leaders. Defendant maintains its principal office at 950 H Street, NW, #7800, Washington, DC

20223.

         6.      Defendant is a “person” within the meaning of 29 U.S.C. § 630(a), and an

“employer” within the meaning of 29 U.S.C. § 630(b). Defendant hired Plaintiff as an employee

and is subject to the laws preventing age discrimination in employment, as set forth more fully in

the Counts that follow.

                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

         7.      For those counts that so require, all administrative requirements to filing this

lawsuit have been satisfied: to wit, Plaintiff filed a formal administrative complaint based on age

discrimination with the Agency’s Equal Employment Opportunity (“EEO”) on April 17, 2015.




                                                  2
            Case 1:20-cv-01738-ABJ Document 1 Filed 06/25/20 Page 3 of 12




And on May 20, 2015, Plaintiff amended his formal complaint to include a reprisal claim after he

received a retaliatory SF-52 based on his EEO protected activity. The EEO investigated Plaintiff’s

claims from about May 27, 2015 until about September 22, 2015, and issued its Report of

Investigation (“ROI”) on about November 17, 2015. Then on December 8, 2015, Plaintiff elected

to proceed with a Hearing before the Equal Employment Opportunity Commission’s (“EEOC”)

Administrative Judge. The EEOC assigned the case to an Administrative Judge on September 22,

2016. The parties completed limited discovery, and the Agency moved for summary judgment on

March 24, 2017. On August 16, 2018, the Administrative Judge denied the Agency’s motion,

setting the matter for a Settlement Conference and a Hearing.         Following an unsuccessful

Settlement Conference, Plaintiff requested a Final Agency Decision (“FAD”) on December 3,

2018. A FAD was issued on March 30, 2020, giving Plaintiff ninety (90) days to file a Complaint

in the appropriate United States District Court. Plaintiff timely filed the instant Complaint on or

before June 30, 2020.

                                             FACTS

       8.      At the time of Plaintiff’s removal from the Secret Service, he was fifty-seven (57)

years of age, and a Senior Executive Service (“SES”) 1811, Assistant Director of Technical

Development and Mission Support for the Secret Service.

       9.      Plaintiff had a long and distinguished career with the Secret Service that spanned

almost thirty-three (33) years.

       10.     Plaintiff began his career in 1982 when he started working for the Secret Service’s

Uniformed Division. Following Plaintiff’s Criminal Investigator and Secret Service training at

the Federal Law Enforcement Training Center (“FLETC”), he served as a Special Agent at the

Washington Field Office (“WFO”).




                                                3
          Case 1:20-cv-01738-ABJ Document 1 Filed 06/25/20 Page 4 of 12




       11.     Subsequently, Plaintiff, having developed a reputation as a stellar performer with

great attention to detail, completed stints in the Newark Field Office in about 1994, and in the

Investigative Support Division at the Secret Service Headquarters in about 1996.

       12.     Due to Plaintiff’s reputation and performance, the Secret Service recruited him to

train other agents at the Rowley Training Center (“RTC”). At RTC, Plaintiff served as a Lead

Instructor and Program Manager for Use of Force training, which included Protective and Control

Tactics, as well as Firearms and Defensive Measures. At RTC, Plaintiff ultimately became the

Assistant to the Special Agent in Charge (“ASAIC”).

       13.     In or about 2006, Plaintiff earned the position of Special Agent in Charge (“SAIC”)

of the Information Resources Management Division (“IRMD”). Plaintiff remained at IRMD for

almost eight years, and later achieved the Senior Executive Service (“SES”) level/grade.

       14.     In or about 2012, Plaintiff began working as the Deputy Assistant Director of the

Office of Protective Research, which would later become known as Technical Development and

Mission Support (“TEC”). And in or about August 2014, Plaintiff became the AD of TEC, the

last position he would hold with the Secret Service.

       15.     Most laudably, during his Secret Service career, Plaintiff served on the Vice

Presidential Protective Detail, protecting Vice President Dan Quayle, and on the Presidential

Protective Detail, protecting President Bill Clinton.

       16.     Throughout Plaintiff’s distinguished career with the Secret Service, he never had a

negative performance appraisal, as he always achieved or exceeded expectations. His stellar career

has been decorated with commendations and bonus awards for contributions and performance.

       17.     Starting in about August 2014, as the AD of TEC, Plaintiff managed, coordinated

and implemented operations and programs associated with communications and information




                                                 4
              Case 1:20-cv-01738-ABJ Document 1 Filed 06/25/20 Page 5 of 12




systems technology, protective intelligence research/investigations, and technical security support

activities. In that role, Plaintiff served as the principal staff advisor, coordinator and administrator

responsible for planning, directing and evaluating TEC programs and operations.

           18.      Shortly after Plaintiff became the AD of TEC, Joseph Clancy (“Clancy”), in about

October 2014, became the Acting Director of the Secret Service, and Plaintiff’s second line

supervisor. Plaintiff’s first line supervisor remained Deputy Director, Alvin.T. Smith.

           19.      On or about November 3, 2014, at the request of Clancy, Plaintiff attended a

briefing to update Clancy about the projects and programs within the TEC directorate. During this

meeting, while Plaintiff presented the programs and projects in his division, Clancy interrupted

and asked the following questions: “What is your age?”; “Are you under the Metropolitan

Retirement System?”; “Are you eligible to retire?”; “What are your plans moving forward?”; and

“Are you friends with Assistant Directors Paul Morrissey [“Morrissey”], Jane Murphy

[“Murphy”], and Dale Pupillo [“Pupillo”]. ADs Morrissey, Murphy and Pupillo were among the

oldest employees in the Secret Service, and the only four SES eligible retirees under the DC Police

Officers and Firefighters Retirement Plan, more commonly referred to as the Metropolitan

Retirement System[1], the retirement system used by the longest tenured employees.

           20.      In response to Clancy’s questions, Plaintiff answered that he was 57 years old and

that he planned to continue working for a few more years in order to see his programs come to

fruition. Plaintiff informed Clancy that he became an AD only six (6) weeks earlier in about

August 2014.

           21.      During the November 3 meeting, Clancy seemed uninterested in Plaintiff’s

projects/programs, and seemed more interested in Plaintiff’s age, retirement status and his

[1]
      Employees hired after 1987 are part of the FERS Retirement System, not the Metropolitan Retirement System.




                                                          5
           Case 1:20-cv-01738-ABJ Document 1 Filed 06/25/20 Page 6 of 12




association with other older ADs. This meeting demonstrated Clancy’s plan, as early as November

2014, to remove older SES ADs from the Secret Service.

         22.   Not long thereafter, on or about January 13, 2015, Clancy carried out his plan to

terminate Plaintiff’s employment as the AD of TEC, a position Plaintiff held for only five (5)

months.

         23.   During that January 13, 2015 meeting, Clancy reasoned that he needed to give

“guys with a fresh perspective a chance.” Clancy then told Plaintiff that Plaintiff could retire,

resign or be transferred to another agency, and that Plaintiff had one (1) day to decide.

         24.   The following day, on or about January 14, 2015, Plaintiff again met with Clancy.

At that meeting, Plaintiff said that he should have noticed Clancy’s efforts to remove Plaintiff

because of the November 2014 meeting when Clancy kept asking about Plaintiff’s age and

retirement. Plaintiff also explained to Clancy that he brought a fresh perspective because he had

only recently been appointed AD, and had been working on numerous programs and projects of

value.

         25.   In response, Clancy said that he “wanted to give younger guys a chance,” and that

“it was their turn [referring again to ‘younger guys’].” Clancy also stated that he “'thought ‘metro’

guys could stay home retired and make just as much money,” and asked again if Plaintiff was

covered under the Metropolitan Retirement System. Clancy further explained that he wanted to

carry out Plaintiff’s termination from the Secret Service earlier, but waited until the “Blue Ribbon

Panel” recommendations.

         26.   Clancy’s rationale for removal seemed illogical. The Blue Ribbon Panel (“Panel”)

had been set up shortly after the events of September 19, 2014, when a lone individual leapt over

the White House fence, onto the North Lawn, and ultimately made it into the White House itself.




                                                 6
           Case 1:20-cv-01738-ABJ Document 1 Filed 06/25/20 Page 7 of 12




The Panel was tasked with providing a broader review of the Secret Service's protection of the

White House compound and making recommendations. The Panel, however, did not recommend

Plaintiff’s removal, nor did it specify Plaintiff’s performance as it pertains to White House security

matters.

       27.     In the January 14 meeting, Plaintiff told Clancy that the Panel could not have

influenced Clancy’s decision because it did not form until November 15, 2014, after Clancy met

Plaintiff and asked Plaintiff about his age and retirement status.

       28.     At this point during the January 14 meeting, Clancy became agitated, did not

respond to Plaintiff, and simply noted that his mind was made up. Clancy then demanded a

decision from Plaintiff, stating that Plaintiff could be transferred outside of the Secret Service, or

could opt to retire. When Plaintiff responded that any removal to another agency could not be

labeled a transfer, and would have to be a Temporary Duty Assignment (“TDY”), Clancy replied,

“whatever, you’re not coming back!”

       29.     That day, Clancy forced Plaintiff to agree to a reassignment. Plaintiff became

devastated and told Clancy that he wanted to leave with his remaining dignity intact. At that time,

Clancy did not provide details concerning Plaintiff’s removal from the Secret Service and

reassignment to a different agency.

       30.     It became evident that Plaintiff’s distinguished career of almost 33 years would end

ignominiously because of false statements and discriminatory actions by Clancy, who had never

served as a Government Executive on the Director’s Executive Staff, and who was using Plaintiff’s

age as a reason to remove him from the AD position.

       31.     Clancy ultimately replaced Plaintiff as the AD of TEC with Joseph DiPietro, who

was forty-four (44) years of age at that time.




                                                  7
             Case 1:20-cv-01738-ABJ Document 1 Filed 06/25/20 Page 8 of 12




        32.     Clancy’s actions demonstrate discrimination based on age because Clancy only

removed four of the oldest SES employees, out of among twenty-five (25) SES employees

assigned to Washington D.C. These four ADs (Plaintiff, Morrissey, Murphy and Pupillo) were the

senior most SES employees, and the only Metropolitan System retirees. They were all in their

mid/late 50s or early 60s. And Clancy replaced each of them with someone younger.

        33.     Furthermore, the removal action against Plaintiff taken by Clancy is inconsistent

with Title 5 C.F.R. § 317.901, further evidencing discrimination, as the action was without basis.

        34.     The Agency’s discriminatory removal devastated Plaintiff. Clancy attacked and

damaged Plaintiff’s character, reputation, and integrity, which Plaintiff had built over three

decades of unimpeachable service. Clancy’s removal action will continue to adversely impact

Plaintiff’s career because every media outlet in the United States reported Clancy’s decision.

        35.     On or about February 25, 2015, Plaintiff engaged in protected activity when he

initiated a complaint alleging that he was discriminated against based on age when on January 13

and 14, 2015, Clancy removed Plaintiff from his AD position and forced a reassignment upon

Plaintiff.

        36.     Clancy ultimately arranged for Plaintiff to be transferred to Customs and Border

Protection (“CBP”). This humiliating reassignment was discriminatory and involved false

information concerning Plaintiff.

        37.     Following the Agency’s informal investigation into Plaintiff’s allegations of

discrimination, on or about April 17, 2015, Plaintiff again engaged in protected activity when he

timely filed his formal complaint of discrimination.




                                                8
          Case 1:20-cv-01738-ABJ Document 1 Filed 06/25/20 Page 9 of 12




       38.     Subsequently, on or about April 29, 2015, while Plaintiff was serving as CBP’s

Acting Director of Advanced Training and Distance Learning, the Agency issued Plaintiff a SF-

52 noting a new change in title.

       39.     Although Plaintiff had been serving as Acting Director within CBP, his title had

still been AD for TEC. The April 29, 2015 SF-52, however, noted that, officially, Plaintiff would

no longer be considered an AD, and would now be demoted to Deputy Assistant Director for TEC.

       40.     This subsequent demotion, that followed Plaintiff’s protected activities on February

25, 2015 and April 17, 2015, had never been discussed during the January 13 and 14, 2015

meetings with Clancy.

       41.     The demotion that Plaintiff endured, from Assistant Director to Deputy Assistant

Director (“DAD”), as processed through the April 29, 2015 SF-52, remains an adverse change in

status and title, as well as in job duties. The demotion status and title reduction also affected

Plaintiff’s effective work standing and future opportunities. The demotion to DAD ensured that

Plaintiff would not be able to retire as an Assistant Director for the Secret Service. Plaintiff would

be denied a retirement plaque of commission books that was customarily given to all retiring ADs.

       42.     In fact, Clancy even stated that the issue of demotion was “a legitimate question for

[Plaintiff] to ask.” Clancy has since admitted that he had knowledge of Plaintiff’s EEO complaints

in “late February 2015,” not long before Clancy signed and issued Plaintiff’s SF-52 demotion.

                                             COUNT I

                        Discrimination Based on Age in Violation of the
                        Age Discrimination in Employment Act of 1967
                                     29 U.S.C. § 623(a)(1)

       43.     Plaintiff adopts and incorporates each and every allegation contained in each of the

foregoing paragraphs as fully restated herein.




                                                  9
         Case 1:20-cv-01738-ABJ Document 1 Filed 06/25/20 Page 10 of 12




       44.     By virtue of the acts described above, Defendant, by and through its employees,

denied Plaintiff his employment rights, as guaranteed by the ADEA, when it discriminated against

him by removing him from his AD position on the basis of his age.

       45.     Defendant stated that it was looking to hire younger employees, and inquired about

Plaintiff’s age and retirement status prior to its removal action.

       46.     Defendant      subjected     Plaintiff   to    the    aforementioned      employment

actions/conditions based on his age – and subjected him to said conditions when those outside of

Plaintiff’s protected category were treated more favorably in their employment, and were not

removed from their positions.       Moreover, Defendant replaced Plaintiff with an employee

significantly younger than Plaintiff.

       47.     As a direct and proximate result of the discriminatory acts and conduct of

Defendant, Plaintiff has been caused to and did suffer, and continues to suffer emotional and

mental distress, anguish, humiliation, embarrassment, fright, shock, pain, discomfort, anxiety, and

economic losses. Plaintiff will continue to suffer damages in the future, and is entitled to the rights

and remedies at law provided by the ADEA, 29 U.S.C. § 216(b), including actual damages,

liquidated damages and attorneys’ fees.

                                             COUNT II

                    Reprisal Based on Protected Activity in Violation of the
                       Age Discrimination in Employment Act of 1967
                                      29 U.S.C. § 623(d)

       48.     Plaintiff adopts and incorporates each and every allegation contained in each of the

foregoing paragraphs as fully restated herein.

       49.     By virtue of the acts described above, Defendant, by and through its employees,

committed unfair employment practices when it engaged in reprisal against Plaintiff for his efforts

to oppose practices prohibited by the ADEA.


                                                  10
         Case 1:20-cv-01738-ABJ Document 1 Filed 06/25/20 Page 11 of 12




       50.     Plaintiff complained informally and formally against the Agency and Clancy.

Clancy learned of Plaintiff’s complaints and issued an SF-52 further demoting Plaintiff in title,

status and job duties, in addition to denying him a retirement plaque. Plaintiff was subjected to

the aforementioned adverse action based on his protected activities – and was subjected to said

conditions when those who did not engage in protected activities were treated more favorably in

their employment.

       51.     As a direct and proximate result of the discriminatory acts and conduct of

Defendant, Plaintiff has been caused to and did suffer, and continues to suffer emotional and

mental distress, anguish, humiliation, embarrassment, fright, shock, pain, discomfort, anxiety, and

economic losses. Plaintiff will continue to suffer damages in the future, and is entitled to the rights

and remedies at law provided by the ADEA, 29 U.S.C. § 216(b), including actual damages,

liquidated damages and attorneys’ fees.

       WHEREFORE, for the all of the foregoing reasons, Plaintiff respectfully requests that an

Order of Judgment be entered against the Defendant on all Counts and that full back pay and front

pay be awarded, actual damages be awarded, liquidated damages be awarded, along with

attorneys’ fees and costs. Plaintiff also requests that Defendant be enjoined from further acts of

discrimination/retaliation in employment as contrary to federal law. Further, Plaintiff demands

judgment against Defendant for punitive damages, plus interest, and any other additional relief as

the nature of the case may require, and which this Honorable Court shall deem just and proper.


                                  DEMAND FOR JURY TRIAL


       Plaintiff demands a trial by jury on all issues of triable fact in the foregoing complaint.




                                                  11
      Case 1:20-cv-01738-ABJ Document 1 Filed 06/25/20 Page 12 of 12




DATE: June 25, 2020                 Respectfully submitted,

                                    JOSEPH, GREENWALD & LAAKE, P.A.

                                    /s/ ___Jay P. Holland_________________
                                    Jay P. Holland, Esq. (Bar No. 422258)
                                    JOSEPH, GREENWALD & LAAKE, P.A.
                                    6404 Ivy Lane, Suite 400
                                    Greenbelt, Maryland 20770
                                    301.220.2200 (T)
                                    301.220.1214 (F)
                                    jholland@jgllaw.com
                                    Counsel for Plaintiff




                                    12
